 Case 1:18-cr-00457-AMD Document 21 Filed 01/28/19 Page 1 of 1 PageID #: 175


AAS;DKK
F.# 2017R05903


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           X


UNITED STATES OF AMERICA

                                                     PROPOSED ORDER
       - against -
                                                     CR 18-00457 fS-2I(AMDI
HUAWEI TECHNOLOGIES CO.,
  LTD.,ET AL.,

                     Defendants.


                                           X

               Upon the application of RICHARD P. DONOGHUE,United States Attorney

for the Eastern District of New York, by Assistant United States Attorney David K. Kessler,

for an order:(1)allowing the government to file a redacted version ofthe superseding

indictment in this case and(2)unsealing that redacted version of the superseding indictment.

               WHEREFORE,it is ordered that the government be permitted to file its

proposed redacted version of the superseding indictment and that the proposed redacted

indictment be unsealed for all purposes.

               WHEREFORE,it is further ordered that this matter, and all documents filed in

it, remain sealed in all other respects.

Dated: Brooklyn, New York
       January 28,2019


                                                  S/Ann M. Donnelly
                                               HONORABLE ANN M.DONNELLY
                                               UNITED STATES DISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK
